COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:       $4,416.00 in United States Currency v. The State of Texas

Appellate case number:     01-13-00514-CV

Trial court case number: 11-CV-1941

Trial court:               122nd District Court of Galveston County

        Appellant Terry Mark Waddell, the real party in interest in the underlying forfeiture
proceeding, has filed a notice of appeal of the notice of non-suit filed by the State. The record
does not contain a written, signed order granting the State’s non-suit. A party has an “absolute
right” to file a non-suit, but unless a written, signed order of the trial court appears in the record,
we have no jurisdiction over an appeal. See TEX. R. APP. P. 26.1(b); Travelers Ins. Co. v.
Joachim, 315 S.W.3d 860, 862 (Tex. 2010); Iacono v. Lyons, 6 S.W.3d 715, 716–17 (Tex.
App.—Houston [1st Dist.] 1999, no pet.). Although the execution of a written order in the case
of a non-suit is merely a ministerial task, it is necessary in order for this Court to have
jurisdiction of the appeal. See Iacono, 6 S.W.3d at 716–17.
       Accordingly, we abate this appeal for 30 days during which time a written, signed order
granting the State’s non-suit may be executed.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record containing a written, signed order granting the State’s non-suit is filed in this Court.
Appellant is notified that if a supplemental clerk’s record containing a written, signed
order granting the State’s non-suit is not filed within 30 days, the Court may dismiss the
appeal for want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually        Acting for the Court


Date: July 3, 2013